           CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                                COURT FILE NO.: 20-cv-2681


Julia Kurterbis,

                    Plaintiff,
v.                                                           COMPLAINT

Mercedes-Benz Financial Services USA LLC              JURY TRIAL DEMANDED
and Northland Recovery Bureau Inc,

                   Defendants.



                                     INTRODUCTION

 1.     This action originates from Defendants’ unlawful repossession of Plaintiff’s

        automobile and wrongful conversion of personal property in violation of the Fair

        Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq.; Minn. Stat. §

        336.9-609; and Minnesota state common law.

                             JURISDICTION AND VENUE

 2.     This action arises out of events emanating from this District and this Court has

        jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. §§ 1331 and 1367.

 3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the conduct

        at issue occurred in this District, Plaintiff resides in this District, and Defendants

        conduct business in this District.




                                              1
       CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 2 of 10




                                        PARTIES

4.   Plaintiff Julia Kurterbis (hereinafter “Plaintiff”) is a natural person who resides in

     the City of St. Paul, County of Ramsey, State of Minnesota. Plaintiff is a

     “consumer” as defined by 15 U.S.C. § 1692a(3) and a “consumer debtor” as defined

     by Minn. Stat. § 336.9-102(a)(22).

5.   Defendant Mercedes-Benz Financial Services USA LLC (hereinafter “Defendant

     Mercedes”) is a finance company organized under the laws of the United States,

     with its principal place of business located at 36455 Corporate Drive, Farmington

     Hills, MI 48331 with a registered agent of service of CT Corporation System Inc.,

     1010 Dale St N, St. Paul, MN 55117. Defendant Mercedes regularly conducts

     business in the State of Minnesota.

6.   Defendant, Northland Recovery Bureau Inc. (hereinafter “Defendant Northland”), is a

     repossession company who is incorporated under the laws of the State of Minnesota;

     is licensed to do business and regularly conducts business within said State; with an

     its principal place of business located at 1800 Highway 13 West, Burnsville, MN

     55337. Upon information and belief, Defendant Northland is a “debt collector” as

     defined by 15 U.S.C. § 1692a(6) for the purposes of liability under 15 U.S.C. §

     1692f(6).

                            FACTUAL ALLEGATIONS

7.   Sometime prior to July 30, 2020, David Zins (hereinafter “Mr. Zins”) purchased the

     2012 Mercedes GK3, VIN #: WDCGG8HB6CF870930 (hereinafter “Vehicle”).



                                           2
        CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 3 of 10




8.    At some time after the purchase Mr. Zin’s obtained a loan with Defendant Mercedes

      for the Vehicle in question and Mercedes acquired a security interest in the Vehicle.

9.    The loan to Mr. Zin from Defendant Mercedes constituted a consumer debt as that

      is defined by 15 U.S.C. §1692a(5).

10.   In or about July 30, 2020, Mr. Zins sold the Vehicle to A&M Auto located at 845

      S. Robert St., St. Paul, MN 55107.

11.   Mr. Zins allegedly paid his loan in full to Defendant Mercedes and was issued a lien

      release card.

12.   A&M Auto then sold the Vehicle to Dealswithwheels LLC (“Dealswithwheels”)

      located at 6250 Concord Blvd, Inver Grove Heights, MN 55076.

13.   The state of Minnesota has records demonstrating that Defendant Mercedes released

      it lien related to the Vehicle.

14.   On or about August 29, 2020, Plaintiff purchased the Vehicle from Dealswithwheels

      and financed the Vehicle with an automobile loan through Wings Financial Credit

      Union.

15.   On September 11, 2020, Plaintiff was issued, by the state of Minnesota, the official

      certificate of title for the Vehicle, showing Plaintiff was the owner and Wings

      Financial Credit Union as the First Secured Party.

16.   On or about December 9, 2020, without any prior notice the Vehicle was wrongfully

      repossessed / stolen from Plaintiff’s residence in St. Paul, Minnesota by Defendants.

17.   Immediately upon realization, Plaintiff called the Ramsey County police dispatch

      and was informed Defendant Northland had repossessed the Vehicle.

                                            3
        CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 4 of 10




18.   Upon information and belief, Defendant Mercedes instructed Defendant Northland

      to repossess the Vehicle on its behalf despite knowing that it did not have a present

      right to possess the Vehicle.

19.   Defendants were attempting to collect an alleged outstanding debt from Plaintiff in

      the form of the Vehicle that secured Mr. Zin’s consumer loan.

20.   Defendant Northland was attempting to collect a debt allegedly owed or due

      by/from Plaintiff.

21.   Plaintiff is a front-line health care worker who depends on the Vehicle for

      transportation to her employment.

22.   Moreover, Plaintiff is a single mother of three (3) minor children and dependent on

      the Vehicle for transportation to meet the needs of her family.

23.   As a result of Defendants’ conduct Plaintiff has received warnings for being late to

      work which has caused Plaintiff fear and worry about her employment.

24.   Plaintiff oldest child is a foster child and has developmental disabilities.

25.   As a result of Defendants’ conduct Plaintiff’s children have missed appointments

      and other therapy sessions necessary for their education and development.

26.   The disruption in Plaintiff’s children’s ‘schedules has resulted in behavioral changes

      and need for communications with social workers to assist Plaintiff.

27.   Plaintiff has suffered out of pocket loss due to Defendants’ conduct in the form of

      renting a replacement vehicle.

28.   Plaintiff spoke with a Ramsey County police officer but was informed there was

      nothing the officer could do about a repossession as it was a “civil matter.”

                                             4
        CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 5 of 10




29.   Plaintiff contacted Defendant Northland and was told that it would not return the

      Vehicle despite Plaintiff being in possession of clear title to the Vehicle and for

      Plaintiff to contact Defendant Mercedes.

30.   Plaintiff contacted Defendant Mercedes and it refused to release Plaintiff’s Vehicle.

31.   Plaintiff then went to Dealswithwheels and they pulled the Minnesota Department

      of Motor Vehicle information on the Vehicle and it also shows that there were NO

      previous liens on the Vehicle.

32.   Additionally, Plaintiff made several more calls to the owner of Defendant Mercedes

      and Northland, all with no return of her Vehicle.

33.   As a result of Defendants’ actions, Plaintiff has suffered out-of-pocket loss, and loss

      of the vehicle in excess of $75,000.

34.   Plaintiff now brings this suit to recover damages and obtain possession of the

      Vehicle.

35.   As a result of Defendants’ actions, Plaintiff has suffered emotional distress, loss of

      sleep, out of pocket damages, anger, anxiety, embarrassment, frustration, and

      humiliation.

                                   TRIAL BY JURY

36.   Plaintiff is entitled to and hereby demands a trial by jury. U.S. Const. Amend. 7.

      Fed. R. Civ. P. 38.




                                             5
         CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 6 of 10




                                  CAUSES OF ACTION

                                         COUNT I.

      VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT –
                         15 U.S.C. § 1692f(6)

                       AGAINST DEFENDANT NORTHLAND

37.    Plaintiff incorporates by reference all the above paragraphs of this Complaint as

       though fully stated herein.

38.    Under 15 U.S.C. § 1692f(6), the FDCPA prohibits debt collectors, such as

       Defendant Northland, from enforcing a security interest against a debtor’s property

       in the absence of a present right to possession of the collateral.

39.    Without a present legal right to possess the vehicle (due to no security interest),

       Defendant Northland persisted and engaged in a repossession on December 9, 2020,

       in violation of 15 U.S.C. § 1692f(6).

40.    Pursuant to 15 U.S.C. § 1692k(a), Plaintiff is entitled to recover from Defendant

       Northland, actual damages, including mental and emotional distress, statutory

       damages of $1,000, and costs and reasonable attorney’s fees.

                                        COUNT II.

                            WRONGFUL REPOSSESSSION

                                MINN. STAT. § 336.9-609

           AGAINST DEFENDANTS MERCEDES AND NORTHLAND

41.    Plaintiff incorporates by reference all the above paragraphs of this Complaint as

       though fully stated herein.


                                               6
        CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 7 of 10




42.   Defendants had no present legal right to possess Plaintiff’s Vehicle under Minn.

      Stat. § 336.9-609.

43.   Defendants’ self-help repossession on December 9, 2020, was therefore conducted

      without a present right to possession and breached the peace, in violation of Minn.

      Stat. § 336.9-609.

44.   Plaintiff seeks statutory damages from Defendants in an amount of not less than the

      finance charge ($3489.54) plus 10% of the amount financed ($1501.08) or $4990.62

45.   Pursuant to Minn. Stat. § 336.9-625, Plaintiff is entitled to recover from Defendants

      her actual damages, including mental and emotional distress.

                                      COUNT III.

                                    CONVERSION

           AGAINST DEFENDANTS MERCEDES AND NORTHLAND

46.   Plaintiff incorporates by reference all the above paragraphs of this Complaint as

      though fully stated herein.

47.   Defendants intentionally interfered with Plaintiff’s use of her property without a

      claim of right by repossessing her Vehicle in violation of Minn. Stat. § 336.9-609.

48.   Defendant Mercedes intentionally interfered with Plaintiff’s use of the property i.e.,

      the Vehicle, without a claim of right by refusing to allow Plaintiff to possession of

      the Vehicle itself.

49.   Plaintiff has suffered an absolute deprivation of her property rights and is entitled

      to recovery for the full value of the Vehicle and the full value of loss of use of her

      property due to damages by Defendants.

                                            7
        CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 8 of 10




                                        COUNT IV.

                                    CIVIL THEFT
                                  MINN. STAT. § 604.14

            AGAINST DEFENDANTS MERCEDES AND NORTHLAND

6.    Plaintiff incorporates by reference the above paragraphs as though fully stated herein.

7.    Defendant Mercedes knew or should have known that after issuing the lien release it

      would lose all possessory interest in the Vehicle.

8.    A person who steals personal property from another is civilly liable to the owner of the

      property for its value when stolen plus punitive damages of either $50 or up to 100

      percent of its value when stolen, whichever is greater.

                                        COUNT V.

       COMMON LAW TRESPASS TO CHATTELS–THE VEHICLE

                         AGAINST ALL DEFENDANTS

50.   Plaintiff incorporates by reference all preceding paragraphs as though fully stated

      herein.

51.   Defendants intentionally, wrongfully, and maliciously interfered with Plaintiff’s

      right to possession of the Vehicle on December 9, 2020.

52.   Plaintiff was harmed by Defendants’ interference with its right to possession of the

      Vehicle and suffered damages.

53.   Plaintiff is entitled to recover from Defendants damages caused by their willful

      trespass to its right to the Vehicle and such damages as the jury may allow.




                                            8
           CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 9 of 10




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment as

follows:

    awarding Plaintiff actual and statutory damages against Defendant Northland for
     violations of the FDCPA pursuant to 15 U.S.C. § 1692k;
    awarding Plaintiff reasonable attorney’s fees and costs fees against Defendant
     Northland pursuant to 15 U.S.C. § 1692k;
    awarding Plaintiff actual and statutory damages in the amount of $4990.62 against
     Defendants pursuant to Minn. Stat. §336.9-625;
    awarding Plaintiff damages caused by Defendants’ conversion of Plaintiff’s property;
    awarding Plaintiff punitive damages for Defendants for civil theft; and
    for such other and further relief as may be just and proper.


Dated this 29th day of December, 2020.

                                              By: s/Thomas J. Lyons Jr.

                                              Thomas J. Lyons, Jr., Esq.
                                              Attorney I.D. #: 0249646
                                              CONSUMER JUSTICE CENTER, P.A.
                                              367 Commerce Court
                                              Vadnais Heights, MN 55127
                                              Telephone: (651) 770-9707
                                              Facsimile: (651) 704-0907
                                              tommy@consumerjusticecenter.com

                                              ATTORNEY FOR PLAINTIFF




                                          9
         CASE 0:20-cv-02681-JRT-HB Doc. 1 Filed 12/29/20 Page 10 of 10




   VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF


       I, Julia Kurterbis, declare under penalty of perjury, as provided for by the laws of

the United States, 28 U.S.C. § 1746, that the following statements are true and correct:


   1. I am the Plaintiff in this civil proceeding.
   2. I have read the above-entitled civil Complaint prepared by my attorney and I believe
      that all the facts contained in it are true to the best of my knowledge, information, and
      belief, formed after reasonable inquiry.
   3. I believe that this civil Complaint is well grounded in fact and warranted by existing
      law or by a good faith argument for the extension, modification, or reversal of existing
      law.
   4. I believe that this civil Complaint is not interposed for any improper purpose, such as
      to harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create a
      needless increase in the cost of litigation to any Defendant(s) named in the Complaint.
   5. I have filed this civil Complaint in good faith and solely for the purposes set forth in
      it.

Dated this 29th day of December, 2020
                                                  s/Julia Kurterbis
                                                  Julia Kurterbis




                                             10
